Earl Warren: Utah Construction & Mining Company. Mr. Johnson.
Gardiner Johnson: Mr. Chief Justice, may it please the Court. The contract which is the subject of this litigation was signed on March the 19th, 1953 between Utah Construction Company as it was then known and the United States Atomic Energy Commission, Idaho Operations Office. The amount of the original contract was $4,583,000 approximately. Because of many change orders involved, the eventual amount paid was substantially more than that. The total amount of the claim which is involved in this litigation is approximately $1.5 million. I would point out to the Court, for informational purposes only that the work involved was completed on January the 7th of 1955. The contract, a particular government contract, is the usual United States Standard Form Number 23 and as was developed in another case yesterday and at the time we thought over enthusiastically the particular article of the contract which is the center of this controversy is Article 15 generally known as the Standard Government Dispute Clause. So that as far as the denomination of the contract is concerned and particularly the disputes clause, they are standard that there is nothing -- there is and there was nothing standard, nothing routine, nothing orthodox about the work that was involved without becoming involved in course and the craftsman employed by Utah Construction Company now Utah Construction & Mining Company were out on the flat plains of Idaho attempting to construct this structure. And when in this litigation and in the claims, we talked about walls. We are not talking about the conventional walls of a building, we are talking about and speaking of interior walls of solid concrete, 5 feet in thickness. And the exterior walls were from 7 to 10 feet in thickness. When we speak of windows, one of the claims involves shield windows so-called. We are not speaking of traditional windows, we are speaking of specially designed blocks of glass 7 feet by 5 in dimensions, 5 feet thick, and one section of which weighed 3500 pounds. So that as I say, there was nothing orthodox or routine about the nature of the construction, and that of course is reflected in the complexity of the claims. With respect to our petition, which is -- and our claim which is actually currently were subject to this litigation, I think it needs to be pointed out as it has not been done up to this moment that our petition as filed in the Court of Claims and which is set forth in the record of page 1. Our petition sets forth as our legal effort one single cause of action for breach of contract. In behalf of our client, the contractor we are seeking unliquidated damages for a breach of contract by the United States Government arising out of government caused delays. But the point that I desire to emphasize because it's the very basis of the problem, is that we have filed in the Court of Claims pursuant to statutory authority, as we must, a cause of action for our breach of contract. The questions here involved them. The claims are breached -- the claim is breach of contract. We file this under a statutory proceeding, a statutory authority, the so-called Tucker Act which provides that claims founded upon expressed or employed contract are enforceable against the United States Government because of the waiver of sovereign immunity which is contained in the Tucker Act. That's congressional statute vest in the United States Court of Claims exclusive jurisdiction to determine the claims against the Government arising out of contract except for those under $10,000. I would assume so that the contractor involved who had the small claim, would not have to journey to Washington, Congress in its wisdom provided that he might try his claim in the local District Court of the United States. About our claim, one more very important thing needs to be made clear at the very start. This action is a direct and an independent act application to the United States Court of Claims pursuant to the statutory authority. We are not here seeking a review. This is in no sense an appeal from an administrative body's decision. We applied directly and independently on our breach of contract theory and there is no review here involved. I emphasize this because we feel that much if not all of the Government's argument both in the briefs and as expressed yesterday is beside the point because they speak of our claim as if it is a matter of appeal or review which it is not.
Speaker: May I ask you a question?
Gardiner Johnson: Yes Mr.--
Speaker: (Inaudible)
Gardiner Johnson: My answer to that Your Honor, I hope is direct. If the claim were strictly within the contract and nothing more, I feel the Bianchi decision as expressed, well, I may not agree with that in all respects. I would be compelled to say that I think that would be binding but that is not our situation at all. As I will point out, as I proceed, that every stage of the administrative proceeding from the very beginning when the contracting officer made this decision, when the government counsel filed their pleadings, when the appeals were rendered its decisions, they precluded us from introducing evidence which they said related to breach of contract. We endeavored at the hearing to put in such evidence because we were attempting at the time, as I think any contractor does, when you are before an appeals board, you are hoping to get a prompt and a fair settlement, and to get on with new work. And so your basic effort is to get into the record to get before the Court every item, every dollar of claim that you can. And we tried confessedly to make no apology for it. We attempted to get everything that was even remotely borderline as being -- as you point out within the scope of the disputes clause. But by formal documents filed by the attorneys for the Government, by rulings on evidence, during the hearings and by their decisions, we were foreclosed.
Speaker: Did you (Inaudible)
Gardiner Johnson: I think I can, Your Honor. Very clearly the one that is known as the aggre -- concrete aggregates claim which we among ourselves refer to as the dirty aggregates claim that was -- as denominated by everyone who considered it, it was referred to by the government representatives as a breach of warranty. And therefore quite clearly we think that entire claim was without the normal scope of the disputes clause similarly on the one which is denominated as the Pier Drilling. There were aspects of that, very substantial aspects of that which were ruled at all levels to be beyond the normal scope of the disputes clause and in the nature of breach of contract and that both of those are very substantial claims so that there can be no question in our case. We think there has not been at any level, administratively or otherwise, that our petition before the Court of Claims does not in fact involve true breach of contract and items which concededly are beyond the scope of the disputes clause. And as I've indicated to the Court, this is no academic position that we take. We --
Byron R. White: Why do you say that the (Inaudible)
Gardiner Johnson: Because there --
Byron R. White: (Inaudible)
Gardiner Johnson: Yes, Your Honor and well -- and one other point which I think one of your questions yesterday developed that nowhere in the contract, Standard Form 23 in any of the sections, and I'm thinking now specifically of Article 9, the so-called delay damages clause, but nowhere in the contract is there any provision by which when you alleged that the Government has delayed you and thereby damaged you, nowhere is there any provision for a substitute compensatory relief item, either by what --
Byron R. White: Because certainly some of the -- some of the -- some of the claims you couldn't make within the contract and get compensation for it, there wasn't compensation, they would be breaches of contract.
Gardiner Johnson: I would say that --
Byron R. White: Because, if this not -- we just can't say it any blanket way that breach of contract claims aren't -- within the disputes clause.
Gardiner Johnson: An item --
Byron R. White: You just say that there is some that are and some that aren't.
Gardiner Johnson: Well, I would express it this way, Your Honor that there are claims which are so distinctly breach of contract.
Byron R. White: You mean they're really they're not compensable under other sections of the contract.
Gardiner Johnson: That is right.
Byron R. White: And that's -- but that doesn't -- that's really what you're saying. It isn't a breach of contract that distinguishes so -- this class of claim. The fact that you get that -- that there's no mechanism under the contract for you to get any compensation.
Gardiner Johnson: Your statement of the basis of it is correct. In the nomenclature of the decisions down through the years including those in this case, it has been expressed in terms of breach of contract.
Byron R. White: And so you'd have to go somewhere else anyway to have the matter finally settled.
Gardiner Johnson: That is correct. But as was pointed out or raised by one of your questions yesterday, there are other reasons why you -- why a contractor has to proceed under certain clauses of the contract even though he feels that his claim may really be breach of contract and we did it here. We obtained administrative -- a very variable relief in extensions of time. We were able successfully to obtain administratively extensions of time which completely eliminated any liquidated damages which were about to be assessed against the company. We also obtained enough extensions that the money which had been retained, the retained percentage under the contract was released and we got that. What we could not get -- we were proceeding as if -- you have to under Article 9 to get the extensions. But they would not give us any monetary damages because it simply is not provided and under the normal procedure which was existent then and still is you have to go to the Court of Claims. Now that raises the very basic issue here and I'm going to depart what I think would be -- from what I think would be a normal presentation to raise immediately so that the Court might understand our future -- our following points in proper context. We want to point out what we believe to be and I think I expressed the -- in this respect, the feeling of the government contract bar of the nation, a staggering proportions of the Government's proposal in this case. It's expressed, I think at page 49 of their brief, they say in some of the administrative practice like the decisions of the Court of Claims does not preclude on application of the Bianchi decision to require administrative submission of factual disputes underlying claims against the Government for breach of contract. And that was expressed yesterday by counsel for the Government when he said that the disputes clause, I think I am quoting almost verbatim as I noted it down, "The disputes clause makes the agency the trier of all of the facts that may arise." The grotesqueness though if the position is that they stopped there, both the brief and the argument and the important thing of course would be on the practical application. They stopped there. They do not suggest that the agency or the Administrative Board has any jurisdiction to make determinations or to grant relief. In fact they concede and it was conceded in an answer to a question yesterday that you still -- we would still have to file in the Court of Claims our petition but then it stagnates and it would have -- it would happen under their theory to every petition, it then stops and you go back. How? I don't know. To whom? They haven't told you but they say you go back to the agency and they determine the facts. But clearly we think they would create of these agency boards plainly legal units. They would receive all the information. They would literally become receptacles for information because the issues would not be delineated. There would be no power to act on relevancy. They would simply receive the facts. That is what their briefs said and that's what --
Byron R. White: That they would find them, they would find the fact.
Gardiner Johnson: Find them, yes, you are right. They would proceed --
Byron R. White: Well, of any -- of other instances in administrative practice where administrative agencies have power to determine facts and relative to money awards and absolutely no power to make -- give an enforceable reward?
Gardiner Johnson: I know of -- I know of no other proceeding Your Honor under government administrative law where one agency determines facts under one proceeding then you have to go over to another agency under another proceeding --
Byron R. White: What do you think about reparations award before the ICC?
Gardiner Johnson: Well, I would have to say that I'm not familiar enough with that to engage in a -- in an extended discussion. I am not aware as of now that the line is that clear cut but that is what would happen here. The Court of Claims alone would retain the jurisdiction because of the statutory to make the determinations and to provide the remedy. Now may I conjure up for a moment what would happen if this should be declared to be the law? The reason, the logic for providing a disputes clause and a -- an administrative hearing under a construction contract was to provide for the contractor first place to keep the job going, essential government work and the quid pro quo for that was that the contractor was given theoretically a prompt and expeditious, a speedy manner of receiving an equitable adjustment that that will disappear completely. This Court in its -- in your decision on the Bianchi case made reference to eliminating duplication, trying as far as possible to stop long grown-up proceedings which would be repetitive. This contention of the Government in our proceeding would make it absolutely necessary that these speedy expeditious administrative hearings be converted into very technical, very long-drawn-out trials. Because if you have the -- if a contractor or his counsel had the slightest hope of eventually recovering anything, you would be bound since this would be, as they express it, your only bite of the apple. You would be bound in every such proceeding to present all of your evidence including the details of the evidence on things that is complicated as the type of damages. And the method and the measure of damages which are involved in claims such as we present. And all of these necessarily would have to be done on the administrative agency because you would not yet have drawn for you by anybody with any authority the lines, the guidelines, the scope of the proceeding --
Speaker: (Inaudible)
Gardiner Johnson: No, Your Honor, I am decidedly not in --
Speaker: On your arguments (Inaudible)
Gardiner Johnson: But I think the answer to that is that that in your opinion in the Bianchi case, you were very careful. And the Court of Claims in its consideration of our case was exceedingly careful. Reference was made yesterday to the fact that that since your Bianchi decision, the Court of Claims has been gnawing at it. We did not find that to be true in our case. From the very outset, the Commissioner, Trial Commissioner Bernhardt said to us before we go into anything else, we want you to develop for us the application of the Bianchi decision. Immediately we pointed out to them the paragraphs in your Bianchi decision and we think these are the pertinent ones in which you said on these precise words, respondent Bianchi has not argued in this Court that the underlying controversy in the present suit is beyond the scope of the disputes clause in the contract but we do argue that here and I think there is no answer to it. You then went on and you said, and this was the Court -- your Court's conclusion, “We hold only, we hold only and in its consideration of matters within the scope of the disputes clause on the present case, the Court of Claims is confined to a review of the administrative record." As we read the decision and we do not mean to be presumptive but we have attempted to advise our clients and we advised both Commissioner Bernhardt and the Court of Claims of our interpretation. We felt that that plain language in your decision consciously and expressly drew the line between those disputes which were under the disputes clause and those which are beyond it.
Abe Fortas: Well, Mr. Johnson as I understand you, one of your principle claims here is a claim for damages due to delays attributable to the Government, is that right?
Gardiner Johnson: That is correct.
Abe Fortas: Now I assume that what you have in mind is that the Government was supposed to close all the contractors to deliver things to you that were essential to the progress of the installation. The Government was supposed to give you specifications and plans and that sort of thing which the Government did not perform adequately and that the Government unreasonably withheld approvals of various spaces of the project, that kind of thing, is that right?
Gardiner Johnson: That's right. It was much more aggravated than that.
Abe Fortas: I don't care, aggravated (Voice Overlap) --
Gardiner Johnson: But that is the general and that is --
Abe Fortas: -- principle, that's what you're talking about.
Gardiner Johnson: That is correct.
Abe Fortas: And now you're telling us that that type of controversy, that controversy is to whether the Government did or did not do that kind of thing is not under the disputes clause, is that correct?
Gardiner Johnson: That is correct Your Honor.
Abe Fortas: And the disputes clause says -- covers all disputes concerning questions of fact arising under this contract, is that right?
Gardiner Johnson: That is correct.
Abe Fortas: Now don't you have to establish that these questions that I've been putting to you do not involve disputes -- do not involve -- that these issues do not involve questions of fact arising under this contract in order to take it out of the disputes clause and therefore to take it out of Bianchi.
Gardiner Johnson: Yes, we have to do that Your Honor and that's exactly -- as we pointed out in our brief which we have filed with you, that is exactly what the government representatives determined for us at every stage of the administrative proceeding, the view which is expressed here in the brief and which was orally expressed yesterday is a complete and absolute repudiation of the position which the representatives of the United States Government took at every stage of the proceeding and so that we might not be in the position of quibbling. In the appendix to our brief, we printed for you a photographic copy of a motion which they made to dismiss, to request the dismissal of one of the very claims that we are talking about here and it --
Abe Fortas: Is beyond the jurisdiction of the administrator?
Gardiner Johnson: They said in that motion, everything that they now deny. They said the contractor's claim is a claim for damages, for breach of contract or breach of warranty. They're speaking of the aggregates claim. Secondly, the disputes clause of the subject contract limits the hearing examiner's jurisdiction to disputes concerning questions of fact arising under this contract. Third, a claim for damages for breach of contract or breach of warranty is not a dispute concerning a question of fact arising under the contract. And lastly, the contractor's claim may not be recognized as a claim for an equitable adjustment. Those are the contentions which (Voice Overlap) --
Abe Fortas: Well, you're not suggesting that statements in a motion to dismiss, the lack of a jurisdiction providing on this Court, are you?
Gardiner Johnson: No, Your Honor we are not, not at all. And as we pointed out in our brief, we cite that only as demonstrative of the Government position which was taken not only in this case but for more than 30 years since the disputes clause has been in effect. Not only the administrative factors of the Atomic Energy Advisory Committee or Board on Contract Appeals but practically all of the other governmental agencies held without any exception taken that position, that has been the administrative practice history. When this contract was entered into, that was the prevailing view. Counsel suggested yesterday that not until the Bianchi decision, had the Court of Claims ever expressed or as he used the term focused upon the arising under the contract distinction. We submit to this Court that any study of the decisions of the administrative practice as well of the Court of Claims will show that for 30 years they took the position expressed in that motion. And we referred you in our brief to the Contract Board's decision in one of our appeals, Appeal Number 91 in which the appeal board and its finding, and this is at page 9 of our brief, the Appeals Board in one of our claims said, “It is clear in the light of the Board's decision on the appeal of Clermont Construction Company that not only does the contractor's appeal on the issue of damages raise issues solely of law, but that this dispute is a -- as to a matter relating to and not one (Voice Overlap) --
Abe Fortas: What (Inaudible) -- what was the issue there?
Gardiner Johnson: I beg your pardon.
Abe Fortas: What was the issue though, its -- this is addressed, your brief doesn't say?
Gardiner Johnson: That particular proceeding Your Honor was one in which we were -- it was the one that we referred as modific -- Contract Modifications Number 17 to 22, and we are attempting to obtain in the first place an extension of time, and secondly, monetary damages.
Abe Fortas: Alright, but with respect to this matter of damages for delays chargeable to the Government --
Gardiner Johnson: Yes sir.
Abe Fortas: -- contracting officers do pass on those all the time, don't they? Kind of claim that you and I we're discussing, that that is typically the kind of claim that is centered and considered by the agencies themselves, Atomic Energy Commission, the military boards and so on.
Gardiner Johnson: Not the -- not Your Honor on claims of the type that we are raising in our petition.
Abe Fortas: I'm talking about this specific claim, damages for delays chargeable to the Government.
Gardiner Johnson: Oh, I think that is not correct. I have here the original decision which I picked out on my file on the Clermont case which the Board referred to. That came down in February 14th of 1955, some months before we went to the --
Abe Fortas: No, I'm not talking about that kind of claim. I'm talking about the kind of claim that this is subject to the colloquy between you and me a few minutes ago.
Gardiner Johnson: Yes.
Abe Fortas: In which you started of by saying is one of the important claims that you're making here --
Gardiner Johnson: Yes. I think --
Abe Fortas: And what I'm suggesting to you for comment -- your comment based on your knowledge of the literature, your experience is that that is typically the kind of claim on which the agencies themselves passed.
Gardiner Johnson: Well, as to the claims that I am referring to on which we are -- for which we are seeking recovery on this petition, there is no doubt, I think, that the Boards did not pass upon them as is indicated by the decision that I just referred to -- you to. They held that we were not entitled to a hearing. They did the same thing when the counsel objected at the administrative hearing the minute we would start presenting evidence which they thought related, which the Government thought related to a claim for breach of contract. They would interpose an objection and whereupon --
Abe Fortas: Did the -- my trouble with this, Mr. Johnson is that you keep talking about a claim for breach of contract.
Gardiner Johnson: Yes, Your Honor.
Abe Fortas: And it's hard for me to see any sort of a dispute that might arise. That isn't a claim for breach of contract. The question is the specifics of these specific claims even if you assume -- let's assume that there are some types of claims and breach of contract, let's say presenting pure questions of law. They might present the kind of an issue as to the applicability of Bianchi. But as you started your argument here this morning and describe these claims, it sounded to me as if -- while they are claims for breach of contract, there are also claims that are -- that present and are essentially questions of fact which arise under the contract in the sense of requiring interpretation of the obligations of each party and the performance or nonperformance by the Government.
Gardiner Johnson: And that's where we are denied due process of law because we were denied any hearing and have by the decisions been denied and the hearing as to the aspects of our claims which are clearly breach of contract.
Earl Warren: Mr. Jaffe.
Irving Jaffe: Mr. Chief Justice, may it please the Court. I do not understand Mr. Johnson saying that he was denied any hearing. He received a full and complete hearing on every one of these claims and every one of which incidentally was a place before the Board. And in each one, the Board of Appeals of a hearing examiner in one case said very clearly the jurisdiction of the Board is clear. That appears on the record, if Your Honor please with respect to every -- for -- the Pier Drilling claim on record page 80 or the window claim on record page 182, for the door claim on page 122. The Board of Contract Appeals had no doubt that they had cleared jurisdiction with respect to the concrete aggregate claim where the contracting officer did submit a motion to dismiss on basis that it was outside the jurisdiction. That motion was denied. The only part of the motion that was granted was that the appeal was untimely. The contract -- I did not say yesterday nor did the hearing examiner in that case say that this was a breach of warranty. What the contracting officer -- what the hearing examiner rather did say on page 74 of the record in the concrete aggregate claim was that if Utah is arguing that this is a breach of warranty, then it is beyond the jurisdiction of this proceeding. Then he went on to say, and said suffice it to say however, Utah rests its case upon the change conditions clause. And that was his holding and then that it was untimely. Incidentally, this argument or this dispute, the question that arises in connection with the application of the disputes clause is in my opinion largely a matter of semantics. When we speak of breach of warranty, we're not invoking any magic language. Every change condition which is in the contract is in one sense a breach of warranty. Everytime a contractor asks for a change order because something additional has been asked of him, there's a reformation of the contract, whenever the Government decides either for its convenience or otherwise that the contract ought to be terminated, there's a rescission of the contract. These words don't raise any magic legal theories that are outside the scope of the disputes clause or is not a proceeding or a situation which does not arise under the contract. The contractor here didn't think that it did. He presented everyone of this so-called breach of contract claims to the Board and the Board considered each one of them. And in each case, they had detailed, full, complete hearings except in the one where it was untimely. And even there, there was extensive argument. And even there, facts were found. And what are the facts that need to be found for this so-called breach of contract? The causes of delay, the fact of delay, whether it's the Government's fault, whether it's the contractor's fault, are these causes beyond the control of the contractor, are they within the control of the Government? These are the facts which underlie a so-called breach of contract for delays and those things are specifically committed by Article 9 of the contract which appears in our brief, on page -- bottom of page 4. What do they find out? What is committed to this contracting officer? It says that the contractor, if he's met with any delay, shall within 10 days from the beginning of that delay notify the contracting officer who shall ask of the causes of the delay is what he notifies him. And the contracting officer shall ascertain the facts and the extent of the delay. Then of course, they say he will extend the time not imposed the liquidated damages that the contract might provide for. Now the only suggestion that has been made and I see no rational basis for it, is that unless another clause of the contract says, there's no question that all of these are breaches whether it's -- the only thing is, is that is there were clause in the contract which says that the contracting officer shall make an equitable adjustment. Now, those are breaches that the Government has anticipated. They have occurred with such frequency that they anticipate those breaches and they therefore provide that an equitable adjustment shall be made. However, it's not this contract that authorizes the Government to pay. The Government has given the money and authorized to pay by the Appropriation Act. And yet this Court holds, as I believe it should, that every disputed question arising under this contract is one within the scope and the ages of this proceeding as I believe it is then the money will be paid out of the appropriations. The only reason it's not now is because judicially, not by contract, it has been said that there -- the -- that it's not within their power. That's not true. They pay these kinds of claims all the time. They paid Utah for a type of breach of contract claim. They paid them for general supervision, profit. Those are the things that go into the delay claims. On the concrete aggregate, they paid that. They paid every cent he asked for which included claims which were not excess cost. Now in this --
Byron R. White: Could I ask you --
Irving Jaffe: Yes, Mr. Justice --
Byron R. White: Mr. Jaffe, do you think it's essential in this case actually to face up to the question of whether or not -- whether or not the contracting officer must pass on the factual underpinning for claims which a contractor might make, which are not compensable under the contract in the sense that there is no remedy within the contract provided.
Irving Jaffe: Yes, Mr. Justice White, I do. I do because the parties agreed as clearly as I think that they could have that the trier of the facts would be the contracting officer or the head of the department or his delegate, the Court of Appeals. Now it is not this vacuum that Mr. Johnson --
Byron R. White: But the court don't agree on that at all.
Irving Jaffe: Well, they have in the disputes clause. That all disputed questions of fact concerning -- that is --
Byron R. White: That isn't --
Irving Jaffe: -- all disputes concerning the question of facts.
Byron R. White: That isn't my question. I understand that the kind of a reading you want to give to the disputes clause --
Irving Jaffe: Yes.
Byron R. White: -- and I understand that the other side doesn't agree with you at all.
Irving Jaffe: Yes.
Byron R. White: But there is within the -- there is a class of cases I suppose for which the contracting officer can give no remedy at all.
Irving Jaffe: Well, I'm not -- I don't agree that he can't. I say that he can. And this is not a vacuum. He doesn't merely find facts and say, “Now, I don't know what to do with them.” He finds the facts, determines liability and fixes the amount. Now, what this Court says they do that under all disputes, they will be paid in the same manner that these claims are paid. The only possibility maybe that the appropriation has run out, that would be no different than a judgment in the Court of Claims or a judgment anywhere where the amount was over $100,000. The person who gets the judgment will have to wait for Congress to make the routine appropriation.
Byron R. White: Let me ask you -- let me ask you this. Is there any of these claims which was presented here, which was not specifically within one of the other clauses of the contract, do you --
Irving Jaffe: Well, they -- well, I can't answer that. I think that everything is within -- they've presented these claims administratively. They presented these claims including what he now calls breach of contract. He detailed the concrete aggregate claim of $109,356. That claim was presented. If he calls it a breach of contract --
Byron R. White: Yes, but nobody suggests that one has been adjudicated by anybody.
Irving Jaffe: Well, then the Pier Drilling -- the -- well, because it was untimely --
Byron R. White: No, I mean, (Inaudible) wasn't adjudicated by anybody --
Irving Jaffe: I know.
Byron R. White: -- not even the Commissioner before the Court of Claims.
Irving Jaffe: That was because it was untimely rather than because they said he had that jurisdiction --
Byron R. White: Well, alright, if there (Voice Overlap) -- there's nobody ever got to the merits of the claim
Irving Jaffe: Well, they can go back to the Board for the ascertainment of the question on the merits.
Byron R. White: I just want to know is that the concrete aggregate claim within one of the other clauses of the contract that the contractor could actually bring up an -- why did the Government object to presenting that evidence about that claim?
Irving Jaffe: Well, the -- you mean that the -- do you mean at the Court level?
Byron R. White: No, it's before the administrators.
Irving Jaffe: That he filed it a year and a half after the contract was over. That was the only reason. That was the only reason that was upheld. The contracting officer and of course statements of counsel on that evidence did bring in many of the grounds which were not sustained.
Byron R. White: Well, the word sustain but I just -- I'm not going to forget that the Government took that position and why did they, do you suppose because (Voice Overlap) --
Irving Jaffe: What it --
Byron R. White: Why did the Government state these other reasons for not taking up that claim before the administrator?
Irving Jaffe: You mean at the administrative level.
Byron R. White: Yes, that it was a kind of a claim that the administrator shouldn't be deciding at all.
Irving Jaffe: Well, the -- it wasn't -- as I said yesterday, it wasn't unusual.
Byron R. White: You don't think this is a -- that the Government's position before the administrator was consistent with 30 years in practice enough.
Irving Jaffe: It wasn't -- well, it was consistent in the sense that that position had been taken but it is not consistent in the sense that beneath the contractor and all the Boards, and all the administrators ever really decline taking of that very type of claim. And they would have heard it here, just as they've heard the Pier Drilling claim that he says was also of the same type. They heard the $83,000 claim he put in, in addition to the excess cost.
Byron R. White: Well, there isn't a single judge on the Court of Claims that agrees with you, isn't it?
Irving Jaffe: On that score, no, there is none. Thank you Your Honors.